Exhibit 99.1 Greetings from Apple REIT Ten, Inc. At July 31, 2013, gross proceeds raised for the Company totaled $847 million and our portfolio included 43 Marriott®- and Hilton®-branded hotels with 5,452 guestrooms, strategically diversified across 17 states. Our commitment to the growth of shareholder investments over the long term has guided our strategic business decisions and I am optimistic that 2013 will be a year of progress for our Company. The Apple REIT Ten portfolio of hotels achieved revenue per available room (RevPAR) of $92 for the second quarter of 2013, an increase of six percent as compared to the same period of 2012. The average occupancy rate for the second quarter of this year was 78 percent and the average daily rate (ADR) was $119, these measures were approximately four and three percent ahead of comparable results from last year, respectively. For the six-month period ending June 30, 2013, RevPAR was $85, up by approximately six percent in comparison to the same period last year. Key indicators of hotel performance like these continue to strengthen across the U.S. hotel industry and according to hotel industry analysts the outlook for the remainder of this year is positive. Modified funds from operations (MFFO) for the second quarter of this year totaled $14.6 million, or $0.21 per share, and for the six-month period ending June 30, 2013, MFFO was $23.4 million, or $0.34 per share. MFFO results for the same periods last year were $10.0 million, or $0.19 per share, and $16.3 million, or $0.33 per share, respectively. Apple REIT Ten paid distributions of $0.21 per share during the second quarter of this year. Our annualized distribution rate of approximately $0.825 is closely monitored, taking into account varying economic cycles and capital improvements, as well as current and projected hotel performance. Although we strive for consistency over the life of our program, we may make adjustments as needed, based on available cash resources. Due to the timing of acquisitions and fundraising, a portion of your 2013 distribution will be treated as return of capital for tax purposes. Since April 1, 2013, the Apple REIT Ten portfolio has grown by an additional nine hotels. Recent acquisitions include: a 120-room Residence Inn®by Marriott®ideally located in Houston, TX; a 90-room Homewood Suites by Hilton®in Oklahoma City, OK, near the Will Rogers World Airport; a 107-room Homewood Suites by Hilton®in Denton, TX; a 125-room Hampton Inn & Suites®and 134-room Homewood Suites by Hilton®in Happy Valley, AZ; a 127-room Courtyard® by Marriott® in Phoenix, AZ, near the University of Phoenix stadium; a 120-room Hilton Garden Inn® in Maple Grove, MN, near the Mall of America; and a 139-room Hampton Inn & Suites® and 123-room Homewood Suites by Hilton® in downtown Omaha near Creighton University, University of Nebraska Medical Center and Eppley Airfield. In addition to our recent hotel purchases, Apple Ten Ventures Services, Inc., a subsidiary of Apple REIT Ten, has invested $100 million and become a preferred member of Cripple Creek Energy, LLC (CCE). Under the terms of the agreement, Apple REIT Ten’s investment will have a one year holding period which may be extended by CCE for an additional year and the Company will receive an annual return on this investment of 14 percent. The Company currently has seven additional hotels under contract for purchase and our acquisition team continues to work to identify additional strategic real estate opportunities that we believe will grow the value of your investment. I am confident that our steady approach to hotel ownership and capital management will enable us to meet our goals over the long term. Thank you for your investment in Apple REIT Ten. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer Statements of Operations (Unaudited) Three months ended Three months ended Six months ended Six months ended (In thousands except statistical data) June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 REVENUES Room revenue $ Other revenue Total revenue $ EXPENSES Direct operating expense $ Other hotel operating expenses General and administrative Depreciation Acquisition-related costs Investment income ) Interest expense Total expenses $ NET INCOME Net income $ Net income per share $ MODIFIED FUNDS FROM OPERATIONS (A) Net income $ Depreciation of real estate owned Funds from operations (FFO) $ Acquisition-related costs Modified funds from operations (MFFO) $ FFO per share $ MFFO per share $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 78
